                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 DWIGHT LARRY BRADFORD,                            1:17-cv-01601-LJO-SKO (PC)
                Plaintiff,
                                                   ORDER & WRIT OF HABEAS CORPUS
 v.                                                AD TESTIFICANDUM TO TRANSPORT
                                                   DWIGHT LARRY BRADFORD, CDCR
                                                   No. D-75443, PLAINTIFF
 SHERMAN, et al,
                         Defendants.               DATE: October 17, 2019
                                                   TIME: 11:00 a.m.

        Dwight Larry Bradford, CDCR # D-75443, the plaintiff in this case and a necessary
participant in settlement proceedings on October 17, 2019, is confined at California Health Care
Facility, Stockton (CHCF), in the custody of the Warden. In order to secure the inmate's
attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate before Magistrate Judge Sheila K. Oberto, United States District
Court, in Courtroom 7, 6th Floor, 2500 Tulare Street, Fresno, California, on October 17, 2019, at
11:00 a.m.

                           ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
            commanding the Warden to produce the inmate named above to participate in
            settlement proceedings before the United States District Court at the time and place
            above, and from day to day until completion of the court proceedings or as ordered by
            the court; and thereafter to return the inmate to the above institution.

         2. The custodian is ordered to notify the court of any change in custody of this inmate
            and to provide the new custodian with a copy of this writ.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California Health Care Facility, Stockton (CHCF)

        WE COMMAND you to produce the inmate named above to participate in settlement
proceedings before the United States District Court at the time and place above, until completion
of the proceedings, or as ordered by the court; and thereafter to return the inmate
to the above institution.

       FURTHER, you are ordered to notify the court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated:     October 9, 2019                                   /s/   Sheila K. Oberto                .
                                                   UNITED STATES MAGISTRATE JUDGE
